department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t tax_exempt_and_government_entities_division number release date date date uniform issue list dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the jetter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number xxxkxx tax_exempt_and_government_entities_division date date xxxxx xxkxxk xxxxx uniform issue list legend a b cc d e f g h j k xxkxxk xxxxx xxxkxx xxkxxx xxkxx xxkxxx xxxxx xxxxx xxxxx xxxkxx xxxkxx m xxxxx xxxxx xxxxx xxxkxx xxkxx xxxxx xxxkxxk xxxkxx t uo v w x y z dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you are a nonprofit organization incorporated in m your articles of incorporation provide that you are organized exclusively for one or more purposes as specified in sec_501 of the internal_revenue_code you have five uncompensated directors the current directors of the corporation are a b c d and e a and e are related by blood you have indicated that you have a conflict of interest policy and bylaws your activities are exclusively dedicated to providing a viable alternative to institutional type care facilities for f a mentally and physically handicapped_individual a is the sister of f e and g are the parents of f you maintain a tri-level house that has been remodeled to specifically suit the needs of a handicapped_individual the house includes self-activated chair lifts on each level the bathroom features a powered lift chair that elevates over the edge of the bathtub and then lowers to tub surface level the house also contains a spa which allows for range-of-motion exercises in heated water the spa is equipped with a powered seat sling and arm boom that is capable of moving a person into and out of the spa in addition to housing you provide care for one special needs resident you employ three caregivers h and j h is on duty monday thru thursday from a m until p m h provides training tailored to the needs of the resident and j reside in the home alternating weeks on duty they are responsible for caring for the resident during the hours that h is not on duty you also employ an on-call and visiting neo-natal pediatric nurse medicaid billing payroll vendor invoice payments preparation of financial statements and record keeping are all performed by e for nd compensation these administrative duties are undertaken at a home_office in the residence of e and using e’s office equipment free of charge g prepares the menus and purchases and delivers all the food and household supplies also free of charge you plan to cease relying on e and g for these services in approximately three years time at which point you will purchase those services from another source you primarily fund your activities using medicaid reimbursements for services rendered to your special needs resident most of the remaining expenses are paid out of f’s social_security income however in e and g contributed t for the purpose of making the down payment on the tri-level house and paying the closing costs associated with the purchase of the house in that same year e and g also donated dishes cookware kitchen appliances and linens valued at u and loaned you v to cover salaries and operational costs until medicaid issued reimbursement e also made improvements to the house valued at w for which he was not reimbursed additionally in you received a grant from k in the amount of x for the purchase of disposable diapers as well as donations from e and g of cash in the amount of y for the purchase of the spa and of kitchen ware valued at z you have represented that your cost for the care of f is less than the cost of that care if it were provided by an intermediate care facility for mental retardation you have also stated that e is charged an amount that does not exceed f’s social_security income additionally if f was unable to afford the cost of living in your facility you have represented that the amount charged would be reduced to the point of affordability and that if this was not possible you would dissolve sec_501 of the internal_revenue_code provides an exemption from taxation for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated for one or more of the purposes specified in that section thus an organization that fails to meet either the organizational or operational_test is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt_activities specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest therefore to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_56_403 1956_2_cb_307 provides that an organization which awarded scholarships solely to undergraduate members of a designated fraternity was organized and operated exclusively for exempt purposes because there was no specific designation of person eligible for the scholarships nor were the purposes of the organization so personal or private in nature as to lack the elements of public usefulness and benefit that are required of an organization qualifying for exemption under sec_501 of the code revrul_79_19 1979_1_cb_195 provides that an organization formed under the sponsorship of community leaders consisting of civic leaders and other individuals with particular interest in the problems of the handicapped to meet the housing needs of the physically handicapped by building and operating an apartment rental complex designed especially for them at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is operated exclusively for charitable purposes within the meaning of sec_501 of the code 326_us_279 holds that the presence of a single non-exempt purpose if substantial in nature will preclude exemption regardiess of the number or importance of statutorily exempt purposes in wendy l parker rehabilitation foundation inc v commissioner t c memo the tax_court considered whether the petitioner qualified for exemption under sec_501 of the code petitioner’s purpose was to aid the victims of coma by providing these coma victims with funds and therapeutic equipment and devices used in conjunction with accepted coma recovery programs petitioner's officers and directors were the father mother and brother of wendy l parker a recovering coma patient in its exemption application petitioner represented that thirty percent of its income was expected to be expended for the benefit of wendy l parker the court found that wendy parker’s parents and brother as officers and directors of the foundation formed to benefit coma patients including wendy parker had a personal_interest in petitioner's affairs to provide assistance to wendy parker and other coma patients in addition these persons were found to be private individuals within the meaning of sec_1_501_a_-1 of the regulations the distribution of funds for the benefit of wendy parker assisted the parker family in providing for her care consequently there was a prohibitive benefit from petitioner's funds that inures to the benefit of private individuals similarly in 203_fsupp_126 e d s c the district_court reasoned whether a foundation which was organized and operated to provide scholarships to four children of employees of a corporation qualified for exemption under sec_501 of the code the court found that one of the four children the son of the corporation president and foundation trustee received of the foundation’s income the court held that the narrow class of persons who might benefit the more restricted_group that did benefit and the preference given to the son of the director stockholder and trustee were dispositive that the foundation was not operated exclusively for charitable purposes based on the information submitted you have failed to establish that your operations will further a charitable purpose and that you will not be operated for a substantial nonexempt private purpose the information also indicates that you are not serving a charitable_class of individuals and thus lacking in the elements of public usefulness and benefit you provide services solely to one specified_individual the individual that you serve is also related to your directors in such a way that your assistance to that individual relieves obligations of the directors thereby constituting inurement and private benefit the above cases demonstrate that a charitable_organization or trust must be set up for the benefit of an indefinite class of individuals not for specific persons a_trust or corporation organized and operated for the benefit of specific individuals is not charitable regardless of whether the individuals served are part of a charitable_class where the beneficiaries have been identifiable the service has taken an adverse position your situation is similar to that found in wendy l parker supra f while a member of a charitable_class does not constitute a charitable_class f is the only resident of the facility the facility was purchased and improved with the intention that f not another reside there f will be the sole resident of the facility for the duration of f’s life unless f chooses to leave the facility or you are forced to dissolve without serving any charitable_class you cannot be organized and operated for charitable purposes within the meaning of c of the code it excessively benefits private interests either through inurement of its net_earnings to certain insiders or by primarily benefiting the interests of persons who though not insiders do not comprise a charitable_class a and e are two of your directors and as such have a personal additionally even an otherwise qualifying_organization will be disqualified for exemption if interest your activities thus a and e are both private individuals within the meaning of sec_1_501_a_-1 of the regulations under c -1 c of the regulations no net_earnings may inure to the benefit of these private individuals however a and e are closely related to f in fact e and g are the parents of f and have an obligation to pay for f’s care as a result distribution of funds or services for the benefit of f assists e and g in providing for f’s care in this way your net_earnings inure to the benefit of private individuals housing organizations may be charitable by providing specially designed housing for the handicapped at the lowest feasible cost and maintaining in residence those tenants who subsequently become unable to pay its monthly fees see eg revrul_79_19 supra however in your case you are providing the housing to a single handicapped tenant as stated in better business bureau of washington d c supra the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you were formed for the purpose of providing a home for fe such activity relieves f’s parents of certain financial obligations and constitutes substantial inurement for the benefit of a private individual such benefit is specifically prohibited by sec_1_501_c_3_-1 of the regulations based on the foregoing you are not operating exclusively for charitable purposes but primarily for the purpose of benefiting f accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
